 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 398 
In the House of Representatives, U. S.,

November 3, 2009
 
RESOLUTION 
Recognizing the 60th anniversary of the Berlin Airlift’s success. 
 
 
Whereas pursuant to mutual agreement among allies concluded at the Potsdam Conference following the unconditional surrender of Adolf Hitler’s National Socialist (NAZI) regime on May 8, 1945, the German capitol of Berlin was divided into four zones of military occupation controlled by the United States, the Soviet Union, Great Britain, and France; 
Whereas in a bid to maintain leverage over Germany by perpetuating its economic instability, and in opposition to the United States’ Marshall Plan and the allies’ proposal for a new, more stable German currency, then Soviet Dictator Joseph Stalin ordered a blockade of Berlin on June 22, 1948; 
Whereas Stalin’s blockade prohibited all ground access to the city, blocking the people of Berlin; 
Whereas three 20-mile-wide free air corridors had been agreed on November 30, 1945, to provide unfettered access to Berlin along accepted flight routes; 
Whereas the Soviet regime insisted that the Western Allies allow food and medicine to be supplied to these sectors only through Soviet-controlled East Germany, effectively allowing Soviet control over West Berlin; 
Whereas President Harry S. Truman ordered the stationing of U.S. B–29 Superfortresses at British airfields on June 28, 1948; 
Whereas Britain’s Foreign Minister Ernest Brevin, at the suggestion of Commander Sir Brian Robertson, proposed employing a military airlift as an alternative to an armed convoy through the Soviet sector to provide humanitarian relief to Berlin’s traumatized and beleaguered population; 
Whereas General Lucius Clay, then United States military governor of Germany, and Major General Curtis LeMay, Commanding General of the United States Air Force in Europe, requested Douglas C–54 Skymasters, the largest transport plane available to the United States Air Force, to help supply the colossal strategic air mission; 
Whereas the first Skymasters arrived at Rhein-Main Air Base on June 28, 1948, and were immediately loaded to begin Operation Vittles to convey supplies to Berlin; 
Whereas the Soviet regime publically derided the airlift, announcing that it would be impossible to carry out and maintain such an operation, characterizing the mission in the East German press as, the futile attempts of the Americans to save face and to maintain their untenable position in Berlin; 
Whereas Australia, South Africa, and New Zealand joined Great Britain and the United States in what became the largest humanitarian operation ever undertaken by the United States Air Force; 
Whereas Lt. General William Turner, honored in the Air Cargo Hall of Fame for his tactical brilliance as commander of the Berlin Airlift, was called upon to lead the Berlin Airlift and worked tirelessly to ensure that the aircraft he commanded supplied the besieged city of Berlin with essential supplies including coal, heating oil, medicine, and food from July 28, 1948, through the official conclusion of the mission on September 30, 1949; 
Whereas the Berlin Airlift resulted in the total delivery of 1,783,573 tons of supplies by the United States and 541,937 tons of supplies totaling 2,300,000 tons delivered on 277,569 total flights to Berlin; 
Whereas the United States Air Force’s C–47s and C–54s alone logged 92,000,000 miles in the Berlin Airlift; 
Whereas the commitment of the United States to aid the besieged people of Berlin resulted in the tragic loss of 101 allied personnel, of which 31 were United States casualties; 
Whereas the following Air Force units, aided by the United States Navy and Army, are known to have contributed to the success of the Berlin Airlift— 
(1)HHS1Air Life Task Force; 
(2)10 Troop Carrier Squadron; 
(3)11 Troop Carrier Squadron; 
(4)12 Troop Carrier Squadron; 
(5)14 Troop Carrier Squadron; 
(6)15 Troop Carrier Squadron; 
(7)29 Troop Carrier Squadron; 
(8)39 Troop Carrier Squadron; 
(9)40 Troop Carrier Squadron; 
(10)41 Troop Carrier Squadron; 
(11)47 Troop Carrier Squadron; 
(12)48 Troop Carrier Squadron; 
(13)53 Troop Carrier Squadron; 
(14)HHS 60 Troop Carrier Wing; 
(15)HQ 60 Troop Carrier Group; 
(16)60 Troop Carrier Group; 
(17)HQ60 Maintenance Support Group; 
(18)60 Maintenance Squadron; 
(19)60 Supply Squadron; 
(20)60 FIN DIS UT; 
(21)60 COMM Squadron; 
(22)60A police Squadron; 
(23)60 Food Service Squadron; 
(24)60 Install SQ; 
(25)60 Motor Vehicle Squadron; 
(26)60 Base Services Squadron; 
(27)60 Medical Group; 
(28)HHS A B Group; 
(29)HQ61 Troop Carrier Group; 
(30)HQ313 Troop Carrier Group; 
(31)HHS61 Troop Carrier Wing; 
(32)HQ317 Troop Carrier Group; 
(33)HQ317 Maintenance Supply Group; 
(34)317 Maintenance Squadron; 
(35)317 Supply Squadron; 
(36)HHS 317 A B Group; 
(37)317 Communications Squadron; 
(38)317A Police Squadron; 
(39)317 Food Services Squadron; 
(40)317 Installation Squadron; 
(41)317 Motor Vehicle Squadron; 
(42)317 Base Services Squadron; 
(43)317 FIN DIS UT; 
(44)317 Medical Group; 
(45)330 Troop Carrier Squadron; 
(46)331 Troop Carrier Squadron; 
(47)332 Troop Carrier Squadron; 
(48)333 Troop Carrier Squadron; 
(49)HHS 513 A B Group; 
(50)HQ 513 Troop Carrier Group; 
(51)513 Troop Carrier Group; 
(52)HQ 513 Maintenance Sup Group; 
(53)513 Maintenance Squadron; 
(54)513 Supply Squadron; 
(55)513 Communications Squadron; 
(56)513A Police Squadron; 
(57)513 Food Service Squadron; 
(58)513 Install Squadron; 
(59)513 Motor Vehicle Squadron; 
(60)513 Base Services Squadron; 
(61)513 Finance Distribution Unit; 
(62)513 Medical Group; 
(63)HHS 7350 A B Group; 
(64)7351 Maintenance Supply Squadron; 
(65)7352 AF Police Squadron; 
(66)7353 Installation Squadron; and 
(67)HHS 7497A Lift Wing; 
Whereas Col. Gail Halvorsen, also known as the Candy Bomber and recipient of the 1948 Cheney Award, distinguished himself by launching Operation Little Vittles, a magnanimous effort that parachuted over 3 tons of candy to the children of Berlin, including children in the Soviet sector; 
Whereas in the face of the massive allied goodwill offensive, the Soviets capitulated and lifted the blockade on May 12, 1949; 
Whereas the Berlin Airlift consolidated the successful use of air transport in military operations and led to the creation of the Air Mobility Command; 
Whereas German Chancellor Konrad Adenauer noted that the Berlin Airlift was a truly visible sign that America recognized her duty to be the leader of free nations and wanted to fulfill it.; and 
Whereas the determined actions of the Berlin Airlift sent a clear message to the Soviet Union that the United States held an unquestionable commitment and unwavering resolve to prevent tyranny in Europe: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 60th anniversary of the Berlin Airlift, and commends all of the operation’s United States veterans for their valor and determination to represent the noble ideals that thwarted the fall of the Iron Curtain over Berlin’s western strongholds; 
(2)honors the veterans of the Berlin Airlift who lost their lives to bring the means of survival and sustenance to civilians under siege in the service to their country; 
(3)commends the spirit of collaboration which characterized this united allied operation involving both military and civilian aircraft and crews; and 
(4)honors the men and women of the United States military whose continued dedication to the ideals of integrity, compassion, and liberty upholds the honorable legacy of the United States Armed Forces, as illustrated by the Berlin Airlift, and renews our faith in the power of freedom and goodness to prevail over tyranny. 
 
Lorraine C. Miller,Clerk.
